Citation Nr: 0634502	
Decision Date: 11/08/06    Archive Date: 11/27/06	

DOCKET NO.  03-34 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder. 

2.  Entitlement to service connection for a left knee 
disorder. 

3.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the benefits sought on 
appeal.  The veteran, who had active service from February 
1943 to December 1946, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  A bilateral shoulder disorder was not manifested during 
service or for many years following separation from service, 
and any currently diagnosed bilateral shoulder disorder is 
not shown to be causally or etiologically related to service.  

2.  A left knee disorder was not manifested during service, 
or for many years following separation from service, and any 
currently diagnosed left knee disorder is not shown to be 
causally or etiologically related to service.  

3.  A lung disorder was not manifested during service, or for 
many years following separation from service, and any 
currently diagnosed lung disorder is not shown to be causally 
or etiologically related to service.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  A left knee disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).

3.  A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in April 2001, August 2001 and February 
2005.  While this notice does not provide any information 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of service connection, the veteran is 
not prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claims.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal. 

The Board does acknowledge that the veteran has asserted that 
there are additional service medical records available that 
have not been obtained and he has requested assistance in 
obtaining those records.  The veteran has requested that 
records be obtained which show when LST 908 was at Bremerton, 
Washington, which would correspond to when he received 
treatment for left knee and shoulders during service.  The 
veteran also requested that records pertaining to his 
hospitalization during the last six months at St. Albans 
Hospital be obtained.  

However, the Board's review discloses that the veteran's 
service medical records appear to be complete.  For example, 
there is a report of a February 1943 physical examination 
performed upon the veteran's entry into service and records 
of the veteran's hospitalization between October and December 
1946 at St. Albans, New York at the conclusion of the 
veteran's period of service, as well as records dated between 
those dates.  

Nevertheless, even assuming that there were additional 
service medical records that have not been obtained, the 
Board is of the opinion that those records are unnecessary 
for an equitable disposition of the veteran's appeal.  This 
is because even if the Board were to assume that the veteran 
received treatment as he has contended in his Notice of 
Disagreement, as will be explained below, service connection 
would not be warranted because there is an absence of medical 
evidence of a current disability that is related to service.  
For these reasons, there is no need to return the case to the 
RO to search for additional service medical records.

Lastly, the veteran and his representative have not argued 
that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.

The veteran essentially contends that he has bilateral 
shoulder, left knee and lung disorders that are related to 
service.  The veteran has related that he was treated for his 
left knee and both shoulders at the Naval Hospital in 
Bremerton, Washington while attached to LST 908 and that he 
was treated for a lung disorder while stationed at the Naval 
Station in Brooklyn.  The veteran notes that he was 
discharged from the United States Naval Hospital in 
St. Albans, New York.  

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of any shoulder, left knee 
or lung disorders.  Service medical records include records 
of a hospitalization of the veteran beginning in October 1946 
at Albans Naval Hospital in New York.  That record shows the 
veteran was admitted because of an episode in which he became 
extremely wild and tried to assault a man in a bar.  The 
diagnosis upon admission was a personality disorder.  
Physical examination during the hospitalization was 
essentially negative, and the diagnosis was eventually 
changed to no diagnosis.  

Subsequently dated service medical records generated during a 
period of service that concluded with a bad conduct discharge 
include a report of a December 1947 physical examination 
performed upon entry and a May 1949 physical examination 
performed upon separation from service.  Neither examination 
report contains any evidence of a bilateral shoulder, left 
knee or lung disorders.  

Post service medical records include private and VA medical 
records dated beginning in 1995.  Private medical records 
dated in April 1995 indicate that the veteran was seen for a 
pulmonary evaluation because of an abnormal chest X-ray.  At 
that time it was noted that a chest X-ray taken in 1968 was 
reportedly normal.  Pulmonary function testing was consistent 
with a mild restrictive ventilatory impairment.  The 
impression following the examination was an elevation of the 
left hemidiaphragm.  Subsequently dated VA medical records 
show diagnoses of asthma and chronic obstructive pulmonary 
disease and degenerative joint disease.  A VA record dated in 
February 2005 shows the veteran was seen for complaints of 
right shoulder pain of two days' duration without a history 
of trauma.  The pertinent assessment following the 
examination was biceps tendonitis.  

Based on this record, the Board finds that service connection 
for a bilateral shoulder disorder, a left knee disorder and 
for a lung disorder is not warranted.  Not only do the 
veteran's service medical records fail to document the 
presence of bilateral shoulder, left knee or lung disorders 
during service, medical records dated following separation 
from service either failed to diagnose a current disorder, or 
failed to relate a current disorder to service.  

With respect to the veteran's claim for service connection 
for a bilateral shoulder disorder, the veteran's service 
medical records contained no evidence of any shoulder 
disorder being present during service.  Even assuming that 
the veteran did receive treatment for his shoulders during 
service, that treatment would have apparently been for acute 
and transitory shoulder symptomatology since no shoulder 
disorder was diagnosed during service.  In addition, no 
shoulder was diagnosed by 1949 when the veteran was examined 
by service physicians.  And while the veteran was recently 
seen for complaints associated with his right shoulder, those 
complaints were noted to be of only two days' duration.  
Beyond the complaints recorded in February 2005, the record 
contains no evidence of any bilateral shoulder disorder.  
Even assuming that a bilateral shoulder disorder is present, 
there is still a lack of any medical evidence which in any 
way suggests that a bilateral shoulder disorder is related to 
service.  Therefore, service connection for a bilateral 
shoulder disorder is not warranted since the evidence weighs 
against the claim.  

As for the veteran's claim for service connection for a left 
knee disorder, the service medical records contained no 
evidence of any left knee disorder being present during 
service.  Even assuming that the veteran was seen for 
treatment of his left knee as contended, it was also 
apparently for acute and transitory left knee symptomatology 
since no left knee disorder was diagnosed during service.  
Again, no left knee disorder was diagnosed when the veteran 
was examined by service physicians in 1947 and 1949, and the 
medical records currently show no diagnosis of a left knee 
disorder.  In the absence of evidence of a left knee disorder 
and evidence that such a disorder is related to service, 
service connection for a left knee disorder is not warranted 
since the evidence weighs against the claim.

While the veteran contends that he was treated for a lung 
disorder while hospitalized at the Naval Hospital in 
St. Albans, New York, records of that hospitalization do not 
demonstrate that the veteran was treated for a lung disorder 
during service.  Those records clearly show that the veteran 
was admitted for evaluation of what was initially felt to be 
a personality disorder.  Records from that hospitalization 
indicate that physical examination was unremarkable upon 
hospital admission.  Even were the veteran shown to have 
received treatment for his lungs during service, it would be 
reasonable to assume that it was for acute and transitory 
symptomatology since no lung disorder was diagnosed during 
service.  The Board believes that this conclusion is 
supported by the fact that a lung disorder was not shown when 
the veteran was examined by service physicians in 1947 and 
1949 and the lack of medical evidence of a lung disorder for 
many years following separation from service.  Furthermore, 
the medical evidence for consideration fails to demonstrate 
that any currently diagnosed lung disorder is in any way 
causally or etiologically related to service.  In the absence 
of medical evidence which suggests that a currently diagnosed 
lung disorder is related to service, service connection for a 
lung disorder is not warranted since the evidence weighs 
against the claim.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's disorders had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating both a current disorder and a nexus or 
relationship between a current disorder and service by way 
letters from the RO to him, but he has failed to do so.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a current disorder of 
the shoulders, left knee and lungs, as well as evidence of a 
relationship between the current disorders and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he has shoulder, left knee and lung 
disorders that are related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for shoulder, left knee and lung disorders is not 
established in the absence of competent medical evidence 
demonstrating a current disorder and a relationship between a 
current disorder and service.  

ORDER

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a left knee disorder is denied.

Service connection for a lung disorder is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


